DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Response to Amendment
The Amendment filed on 05/13/2021 has been entered. Claims 1, 3-11, and 14-20 remain pending in the application. 
The outstanding rejections under 35 USC 103 are withdrawn.
The indication of allowance of claim 17 is withdrawn as an updated search identified new art. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been limited to require that c2 is 0 whereas claim 11 sets forth options that would require that c2 is not 0. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 14 and  16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (WO 2013100464) (Huh) in view of Seo et al (US 2004/0137270) (Seo).

In reference to claims 1, Huh teaches an organic electroluminescent device comprising an anode, a cathode, an organic layer including an emitting layer wherein a compound of formula 1 is a host material for a phosphorescent or fluorescent material and (Huh [42]; [43]; [47]; [25]) as shown 


    PNG
    media_image1.png
    363
    463
    media_image1.png
    Greyscale

for example wherein R1 to R7 are each hydrogen(Huh [81]), n1 is 1 and n2 is 0(Huh [81]), m1 is 1 and m2 is 0 (Huh [81]), Ar1 is an unsubstituted naphthyl(Huh [81] [97]),  and L1 is an unsubstituted pyrenylene group (Huh [81] [95]) , X is O or S (Huh [81]) and formula 2 is linked at two adjacent positions * on formula 1 (Huh [81]). 

Huh discloses the compound of formula (I) that encompasses the presently claimed compound of formula 1-1, including wherein R1 to R7 are each hydrogen, n1 is 1, m1 is 1, Ar1 is an unsubstituted naphthyl,  and L1 is an unsubstituted pyrenylene group, X is O or S and formula 2 is linked at two adjacent positions * on formula 1. Each of the disclosed substituents from the substituent groups of Huh are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (I).



Huh does not expressly teach that the fluorescent material is a compound of formula 501 as instantly claimed. 

With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale



For Claim 1: Reads on a device with the claimed structure wherein the compound of formula 1 reads on a compound o formula 1-1 wherein c1 is 1, c2 is 0, b5 and b6 are each 0, each of X21 to X24 and X31 to X34 are CH, X1 is O or S, A3 is a group of formula 2A, b13 is 0, a1 is 1, L1 is pyrenylene, b2 is 1 and R1 is naphthyl and compound S-3 reads on formula 501 wherein Ar501 is pyrene, xd1 to xd3 are each 0, xd4 is 2, each R501 is a phenyl group and each R502 is a substituted phenyl group wherein the substituent is methyl.
For Claim 3: Reads on wherein X1 is O or S.
For Claim 4: Reads on wherein Ar501 is pyrene. 
For Claim 5: Reads on wherein L1 is pyrenylene and L2 is optionally not present.
For Claim 8: Reads on wherein each group R as claimed is optionally not present or otherwise is hydrogen.
For Claim 11: Reads on wherein c1 is 1, c2 is 0 and xd4 is 2. 
For Claim 14: Reads on formula 1(1).
For Claim 16: Reads on a compound of formula 501-2. 
For Claim 18: Reads on wherein the materials are both present in the emission layer. 


In reference to claims 6-7, Huh in view of Seo teaches the device as described above for claim 5. The instant claims are directed to positional isomers of the compounds taught therein, wherein the compound requires one of several positional isomers of the pyrenylene group of Huh in view of Seo. It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 6: Reads on wherein L1 is 3-38, 3-39 or 3-40 and L2 is optionally not present.
For Claim 7: Reads on wherein L1 is 4-32, 4-33, or 4-34 and L2 is optionally not present
In reference to claims 9-10, Huh in view of Seo teaches the device as described above for claim 1. The instant claims are directed to positional isomers of the compounds taught therein, wherein the compound requires one of two possible positional isomers of the naphthalene group of Huh in view of Seo. It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 9: Reads on wherein R1 is 5-2 or 5-3 and each other R is H.
For Claim 10: Reads on wherein R1 is 6-9 or 6-10 and each other R is H.

In reference to claims 17, Huh in view of Seo teaches the device as described above for claim 1. The instant claims are directed to positional isomers of the compounds taught therein, wherein the compound requires one of several positional isomers of the pyrenylene group and one of the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

For Claim 17: Reads on the claimed device with compound 57 or 58 and compound 111.


In reference to claim 19, Huh in view of Seo teaches the device as described above for claim 18 and further teaches that the material of formula (1) is included as a host material with a dopant which generally and exemplifies host concentrations of 93% (Huh [358]).  

In reference to claim 20, Huh in view of Seo teaches the device as described above for claim 1 and further teaches that the device includes a hole transport layer and an electron transport layer (Huh [310]).

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.

Concerning Parham in view of Seo, Applicant argues that the amended claims no longer include the compounds of Parham, specifically with respect to the electron transporting E group. It is noted, as detailed in the office action above that pyrrole still reads on the groups of formula E as pointed to above herein. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.

 Claim 15 is directed to a device comprising a first and second compound in an organic layer wherein the first compound is selected from specific materials as defined by formulae 1A-2 and 1A-3. 
A search of the prior art did not identify any devices that read on the claimed devices. 

The closest prior art corresponds to (US 2016/0308147) (Parham) in view of Seo et al (US 2004/0137270) (Seo)and Lee et al (WO 2014185751) (Lee) in view of Seo et al (US 2004/0137270) (Seo) as relied upon herein. 

Parham in view of Seo teaches devices including a material of formula 1 as shown below. However, the device of Parham does not read on a device including a material of formula 1A-2 


    PNG
    media_image3.png
    493
    553
    media_image3.png
    Greyscale


Similarly, while Lee in view of Seo teaches a device that is similar to the instantly claimed devices, for example a device comprising a compound of formula (1) as shown below, such a material of formula (1) does not read on the instantly claimed formulae of 1A-2 or 1A-3 as they each require an alternative ring fusion. Neither Lee, Seo nor the prior art as a whole provide sufficient motivation to modify the device of Lee in view of Seo to include materials that have the claimed ring fusion. 


    PNG
    media_image4.png
    182
    278
    media_image4.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786